DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3–7, 9, 17, 20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A filter medium comprising….
wherein the first filter layer having the first filter layer section and the second filter layer section and the center section is a single integral filter layer, the first filter layer is not produced from several individual layers, is not multiple layers that are adhered together, instead the first filter layer is a single continuous filter layer having a first packing density of fibers which increases continuously from the first filter layer section to the second filter layer section;
wherein packing density of the first layer increases in the flow through direction without porosity jumps or packing density jumps;

wherein the second filter layer section comprises a standardized second packing density of fibers that is deviating from the first packing density of fibers;
wherein a ratio of the standardized first average packing density to the standardized second average packing density amounts to between 0.1 to 0.4;
wherein the center section has a standardized third average packing density that is greater than the standardized first average packing density of the first filter layer section and smaller than the standardized second average packing density of the second filter layer section.  Emphasis added.

Claim 1 is indefinite because it is unclear if the “packing density of the first filter layer” is the same as the “first packing density of fibers.”  For the purpose of examination, these two packing densities are the same.
Claim 1 is also indefinite because it is unclear if the “standardized second packing density of fibers” deviates from the “first packing density of fibers” or from the “standardized first packing density of fibers.”  The literal language of the claim indicates that the “standardized second packing density of fibers” deviates from the “first packing density of fibers.”  However, the “first packing density of fibers” is the packing density of the first filter layer.  The first filter layer includes the first filter layer section and the second filter layer section (and the “standardized second packing density of fibers” is the packing density of the second filter layer section).  As such, it is unclear how the packing density of the second filter layer section could deviate from the packing density of the first filter layer, since the second filter layer section is a part of the first filter layer.  Therefore, for the purpose of examination, the “standardized second packing density of fibers” deviates from the “standardized first packing density of fibers.”   
Claim 1 is also indefinite because “the standardized first average packing density” and “the standardized second average packing density” lack antecedent basis.  For the purpose of examination, these terms read:  “the standardized first 
Claim 1 is further indefinite because “the standardized first average packing density of the first filter layer section” and “the standardized second average packing density of the second filter layer section” lack antecedent basis.  For the purpose of examination, these terms are interpreted to read:  “the standardized first fibers fibers 
For the purpose of examination, the relevant sections of claim 1 are interpreted to read:
1.  A filter medium comprising….
wherein the first filter layer having the first filter layer section and the second filter layer section and the center section is a single integral filter layer, the first filter layer is not produced from several individual layers, is not multiple layers that are adhered together, instead the first filter layer is a single continuous filter layer having a first packing density of fibers which increases continuously from the first filter layer section to the second filter layer section;
wherein the first packing density of fibers 
wherein the first filter layer section comprises a standardized first packing density of fibers;
wherein the second filter layer section comprises a standardized second packing density of fibers that is deviating from the standardized first packing density of fibers;

wherein the center section has a standardized third average packing density that is greater than the standardized first 

Claims 3–7, 9, 17, 20, 23 and 24 are indefinite because they depend from independent claim 1.
Additionally, claim 3 recites:
3.  The filter medium according to claim 1, wherein
a packing density of fibers of the center section increases in the flow-through direction of the first filter layer.

Claim 1 states that the “center section has a standardized third average packing density.”  Therefore, claim 3 is indefinite because it is unclear if the “packing density of fibers of the center section” is the same as the “standardized third average packing density” described in claim 1.  For the purpose of examination, these packing densities are the same.  Therefore, claim 3 is interpreted to read:
3.  The filter medium according to claim 1, wherein
[[a]] the standardized third average packing density 

Claim 9 recites:
9.  The filter medium according to claim 1, wherein
the second filter layer has a third packing density of fibers and
wherein the second packing density of fibers of the second filter layer section is greater than the third packing density of fibers of the second filter layer.  Emphasis added.

Claim 9 is indefinite because “the second packing density of fibers of the second filter layer section” lacks antecedent basis.  For the purpose of examination, claim 9 is interpreted to read:
9.  The filter medium according to claim 1, wherein
the second filter layer has a third packing density of fibers and
wherein the standardized second packing density of fibers of the second filter layer section is greater than the third packing density of fibers of the second filter layer.  

Claim 23 recites:
23.  The filter medium according to claim 1, wherein
the cellulose fibers of the first filter layer are at least 50% by weight of the fibers in the first filter layer;
wherein the ratio of the standardized first average packing density to the standardized second average packing density is between 0.25 to 0.35.  Emphasis added.

Claim 23 is indefinite because “the standardized first average packing density” and “the standardized second average packing density” lack antecedent basis.  For the purpose of examination, claim 23 is interpreted to read:
23.  The filter medium according to claim 1, wherein
the cellulose fibers of the first filter layer are at least 50% by weight of the fibers in the first filter layer;
wherein the ratio of the standardized first 



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites:
3.  The filter medium according to claim 1, wherein
[[a]] the standardized third average packing density 

In the filter medium of claim 1, the center section is positioned between the first filter layer section and the second filter layer section in the flow-through direction.   The packing density of fibers increases continuously from the first layer section to the second filter layer section.  Therefore, the center section has a standardized third average packing density that is greater than the standardized first average packing density of the first filter layer section and smaller than the standardized second average packing density of the second filter layer section.  
As such, claim 1 already teaches that the standardized third average packing density increases in the flow-through direction of the first filter layer.  Therefore, claim 3 fails to further limit the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–7, 9, 17, 20, 23 and 24cted under 35 U.S.C. 103 as being unpatentable over Wertz et al., US 2011/0259813 (“Wertz”) in view of Haley et al., US 6,352,947 (“Haley”) in further view of Zeiler et al., US 2010/0072128 (“Zeiler”) or Tani et al., US 5,240,610 (“Tani”) and optionally in view of Leung, US 2008/0264259 (“Leung”).
Claim 1 is directed to a filter medium.  The filter medium comprises a first filter layer and a second filter layer.  The first layer comprises cellulose fibers and at least 25 percent by weight of synthetic fibers.  The synthetic fibers comprise PA fibers, Bico fibers or a combination thereof.  The PA fibers are selected from PA polymer 6 fibers, PA polymer 6.10 fibers and PA polymer 66 fibers.  PA polymer is nylon.  Applicant Rem. dated Feb. 12, 2021 at 7.  The Bico fibers are two-component fibers having a fiber core and a fiber sheath.  The fiber core has a higher melting temperature than the fiber sheath.
The second filter layer is a layer of nanofibers arranged downstream of the first filter layer in a flow-through direction of the filter medium. The second filter layer comprises synthetic fibers having a fiber diameter between 50 and 80 nm.
The first layer comprises a first filter layer section and a second filter layer section.  The second section is downstream of the first filter layer section.
The first filter layer further comprises a center section arranged in the flow-through direction of the filter medium between the first and second filter layer sections.
The first filter layer is a single integral filter layer.  The first filter layer is not produced from several individual layers, is not multiple layers that are adhered together.  Instead, the first filter layer is a single continuous filter layer.  The first filter layer has a first packing density of fibers which increases continuously from the first filter layer section to the second filter layer section, without porosity jumps or packing density jumps.
The first filter layer section comprises a standardized first packing density of fibers.  The second filter layer section comprises a standardized second packing density of fibers that is deviating from the standardized first packing density of fibers.  
A ratio of the standardized first packing density to the standardized second packing density between 0.1 to 0.4.  
The center section has a standardized third average packing density that is greater than the standardized first packing density of fibers and smaller than the standardized second packing density of fibers.
The packing density is defined as a surface packing density obtained by recording an image of a polished surface section of a filter layer embedded into synthetic resin.  The polished surface section is subjected to image recording and the packing density of the polished surface section is evaluated in that a ratio is determined.  The packing density is a proportion of a surface area of the polished surface section that is covered with fibers relative to a total surface area of the polished surface section in the image.  
The first filter layer section comprises first fibers with a first cross-section.  The second filter layer section comprises second fibers with a second cross-section.  The center section comprises the first fibers and the second fibers.  The first and second fibers are arranged in the center section such that a proportion of the second fibers in relation to a sum of the first fibers and second fibers increases in a depth section of the first filter layer in the through-flow direction of the filter medium.
The disclosure provides no evidence that the fiber diameter range of 50 to 80 nm is critical to the claimed invention.  Criticality is generally shown by illustrating that the 
The disclosure also fails to teach that the range of—a ratio of the standardized first packing density to the standardized second packing density between 0.1 to 0.4—is critical.  Instant disclosure teaches an air filter medium 100 with a first filter layer section 111 provided upstream of a second filter layer section 113.  Spec. Fig. 1, p. 41, ll. 1–15.  The standardized average packing density of the first layer section 111 can have a ratio compared to a standardized average packing density of the second filter layer section 113 of between 0.1 to 0.4, and in particular 0.1 to 0.2.  Spec. p. 39, ll. 1–4.  The disclosure teaches that with this ratio, a “relatively strong gradient is formed.”  The disclosure, however, fails to provide any information about this “relatively strong gradient.”  Rather, there is no discussion of how strong the gradient is, or that it is better than gradients produced by different ratios.  As such, the disclosure is interpreted such that the ratio between 0.1 to 0.4 simply produces a gradient between the upstream and downstream sections 111, 113.  
However, there is no evidence that this gradient is an unexpected result, produced by the difference in packing density between the upstream and downstream layer 111, 113.  Rather, a person of ordinary skill in the art would expect that a gradient would result from an upstream filter layer having a smaller packing density compared to Id. at col. 3, ll. 49–50.  Therefore, because gradient that is produced by the upstream section 111 having a lower packing density compared to the downstream section 113 would have been expected, the disclosure fails to illustrate that the claimed range is critical.  MPEP 2144.05(III)(A).
  Wertz discloses a filter media 10.  Wertz Fig. 2, [0020].  The filter media 10 comprises a first layer 20 (the “first filter layer”) arranged upstream of a second layer 30 (the “second filter layer”).  

    PNG
    media_image1.png
    890
    1350
    media_image1.png
    Greyscale

The first layer 20 comprises an open phase 24 (the “first layer section”) and a tight phase 22 (the “second filter layer section”).  Id. The tight phase 22 is positioned downstream of the open phase 24.  Id.  The tight phase 22 comprises a first plurality of fibers and a second plurality of fibers.  Id. at [0005].  The open phase 24 includes a third plurality of fibers and a fourth plurality of fibers.  Id.  The first and third fibers include Id at [0033].  The second and fourth fibers include hardwood fibers, which comprise cellulose.  Id. at [0034], [0047].
The second layer 30 comprises nanofibers.  Wertz Fig. 2, [0020].  The fibers in the second layer 30 are synthetic because they are manufactured from synthetic polymers.  Id. at [0076], [0083].  The fibers in the second layer 30 have a fiber diameter between 0.1 to 1.5 microns (i.e., 100 to 1,500 nm).  Id. at [0079].  The lower limit of the prior art range (100 nm) is close enough to the upper limit of the claimed range (80 nm) to establish a prima facie case of obviousness, as 100 nm is within an order of magnitude of 80 nm.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Additionally, as noted, there is no evidence that the claimed fiber diameter range is critical.  Therefore, any difference between claimed invention and the prior with respect to the diameter of the nanofibers is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III) (“It is well established that, while a change in proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree”) (internal citations and quotations omitted).
Furthermore, Wertz’s second layer 30 can be manufactured using a variety of techniques, including electrospinning.  Wertz [0077].  In the air filter arts, Leung disclsoes an air filter media 10 comprising a fine (i.e., nanofiber) layer 22 provided on its downstream side.  Leung Fig. 1, [0015].  The nanofibers in fine layer 22 are synthetic and are manufactured using an electrospinning technique.  Id. at [0018].  The Id.  The fine layer 22 is beneficial because it filters nano-sized particles from the fluid stream.  Id. at [0015].  It would have been obvious to use Leung’s fine layer 22 in place of Wertz’s nanofiber layer 30 in order to provide this benefit.  It also would have been obvious to replace Wertz’s nanofiber layer 30 with Leung’s fine layer 22 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  Here, Leung’s fine layer 22 and Wertz’s nanofiber layer 30 are provided in the same orientation and perform the same function as both are provided on the downstream side of an air filter.  The filter layers 22, 30 are also manufactured from similar processes because both can be electrospun.  Leung [0018]; Wertz [0077]. Therefore, because both layers 22, 30 perform a similar function and are manufactured using similar techniques, a person of ordinary skill in the art would have a reasonable expectation of success in replacing Wertz’s nanofiber layer 30 with Leung’s fine layer 22.
 Wertz’s first layer 20 further comprises a transition phase (the “center section”) arranged between the open phase 24 and the tight phase 22.  Wertz [0069].  
The first layer 20 is a single continuous filter layer because its multiphase structure is produced in a continuous wet laid process.  Wertz [0069].  The first layer 20 has a first packing density of fibers (i.e., the density in which the first, second, third and fourth pluralities are packed in the first layer 20).  It would have been obvious for the packing density of the first layer 20 to increase in the direction moving from the upstream open phase 24 to the downstream tight phase 22 because the open phase 24 1, and because Tani teaches that it is beneficial for the upstream side of a filter material to have a lower packing density than a downstream side to improve the service life of the filter.  Tani col. 3, ll. 40–54.  This gradient is continuous, meaning that the packing density increases from upstream to downstream without porosity jumps or packing density jumps.  Id.  Additionally, there are no porosity or packing density jumps moving from upstream to downstream in the first layer 20 because there is no macroscopic phase separation between the open and tight phases 24, 22.  Wertz [0074].
The open phase 24 comprises a standardized first packing density of fibers, which is the packing density of the fibers in the open phase 24. Wertz [0020].  The tight phase 22 comprises a standardized second packing density of fibers, which is the packing density of the fibers in the tight phase 22.  Id.  The transition phase comprises a standardized third average packing density, which is the packing density of the fibers in the transition phase.  Id. at [0069].  Because it would have been obvious for the upstream open phase 24 to have a lower packing density compared to the downstream tight phase 22, it also would have been obvious for the transition phase to have a packing density greater than the open phase 24 but less than the tight phase 22 because the transition phase is between the open and tight phases 24, 22.
As noted the open phase 24 includes a third plurality of fibers (the “first fibers”) and a fourth plurality of fibers.  Wertz [0005].  The tight phase 22 comprises a first plurality of fibers (the “second fibers”) and a second plurality of fibers.  Id.  The first and third pluralities of fibers each have a cross-section.  The transition phase comprises a Id. at [0069].  Because the tight phase 22 is downstream of the open phase 24 with the transition phase in between, the proportion of the first plurality of fibers (the “second fibers”) increases in a depth section of the first layer 20 in the flow-through direction of the filter media.  
Wertz differs from claim 1 because, the reference does not teach the first layer 20 comprising at least 25 percent by weight synthetic fibers, with the synthetic fibers comprising nylon, Bico fibers or a combination thereof.  
Wertz also differs from claim 1 because it does not explicitly disclose the packing density of the tight layer 22 or of the open layer 24.  Therefore, the reference does not provide enough information to teach the ratio of the packing density of the open layer 24 to the packing density of the tight layer 22 being between 0.1 to 0.4, as required by the claim.
Regarding the first issue, the first and third pluralities of fibers can comprise exclusively synthetic fibers.  Wertz [0033], [0046].  The weight ratio of the first to second pluralities of fibers is 50:50 to 97:3, while the weight ratio of the third to fourth pluralities is from 3:97 to 70:30.  Id. at [0038], [0049]. Therefore, it would have been obvious for the first and third pluralities of fibers (which can comprise exclusively synthetic fibers) to comprise at least 25 percent by weight of the first layer 20.    Additionally, the synthetic fibers of the first and third pluralities of fibers include polyvinyl alcohol binder fibers.  Id.  In the filter media arts, Haley discloses that bicomponent fibers (Bico fibers) with a core having a higher melting point than a sheath can be substituted for polyvinyl alcohol binder fibers.  Haley col 2, ll. 35–51.  Therefore, it would have been obvious to use bicomponent fibers instead of polyvinyl alcohol binder fibers because the selection of a 
Regarding the second issue, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05(II)(A).  To properly support a rejection on the basis of routine optimization, the examiner must sufficiently articulate a rationale for why it would have been obvious to optimize the variable.  MPEP 2144.05(II)(B).  The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.  Id.  The articulated rationale can include that the particular parameter is a result effective variable.  Id.  A result effective variable is one which achieves a recognized result.  Id.
Here, as noted above, it would have been obvious for Wertz’s upstream open layer 24 to have a lower packing density compared to the downstream tight layer 22 because of the fact that the open layer 24 is more permeable than the tight layer 22, and in order to improve the life of the filter.  Additionally, Tani discloses a filter material where the packing density of the upstream section ranges from 0.01 to 0.2 cc/cc, while the packing density of the downstream section ranges from 0.1 to 0.4 cc/cc.  Tani col. 3, ll. 40–54.  Therefore, the ratio in packing density between the upstream section and downstream section ranges from 0.025 to 2.  The difference in packing density between the upstream and downstream sections is result effective because it impacts the service Id.   Therefore, it would have been obvious to use routine experimentation to determine the optimal difference in packing density between Wertz’s upstream open layer 24 and downstream tight layer 22 because the ratio in packing density is result effective as it impacts the service life of the filter material.  MPEP 2144.05(II).  A person of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed range of a ratio of the packing density between Wertz’s upstream and downstream layers 24, 22 of being between 0.1 to 0.4 because Tani’s filter material has a packing density ratio between the upstream and downstream sections ranging from 0.025 to 2.  Tani col. 3, ll. 40–54.
Additionally, as noted above, the disclosure fails to demonstrate that the claimed packing density ratio is critical, as the gradient that is produced by the ratio would have been expected.  Spec. p. 39, ll. 1–4.  “It is well established that, while a change in proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A) (internal citations and quotations omitted).  Therefore, because there is no evidence that the claimed ratio is critical, any difference between the claimed invention and the prior art on this point is one of degree, rather than kind, insufficient for patentability.
Regarding the limitation—the packing density is defined as a surface packing density obtained by recording an image of a polished surface section of a filter layer embedded into synthetic resin, wherein the polished surface section is subjected to image recording and the packing density of the polished surface section is evaluated in that a ratio is determined, wherein the packing density is a proportion of a surface area 
Claim 3 requires for the filter medium of claim 1, the standardized third average packing increases in the flow-through direction of the first filter layer.
As noted above, it would have been obvious for the packing density in Wertz’s first layer 20 to increase in the direction of airflow, due to the fact that the upstream open layer 24 is more permeable than the downstream tight layer 22 (Wertz [0023]), and in order to improve filter life (Tani col. 3, ll. 40–54).  Because the transition phase is between the open and tight layers 24, 22 (Wertz [0069]) it would have been obvious for the packing density of the transition phase to also increase moving from upstream to downstream.
Claim 4 requires for the filter medium of claim 1, the first filter layer further comprises an inflow depth section. The first filter layer section is arranged downstream of the inflow depth section in the flow-through direction of the filter medium.  Claim 5 requires for the filter medium of claim 4, the inflow depth section is arranged at a first surface of the filter medium.
Wertz does not explicitly teach that its first layer 20 comprises an inflow depth section.  However, Wertz teaches that the first layer 20 can comprise additional phases, in addition to the open and tight phases 24, 24 illustrated in Fig. 2.  Wertz [0070].  Therefore, it would have been obvious for Wertz’s first layer 20 to comprise an 
Claim 6 requires for the filter medium of claim 1, the first layer further comprises an outflow depth section.  The second filter layer section is arranged upstream of the outflow depth section in the flow-through direction of the filter medium.
Wertz does not explicitly teach that its first layer 20 comprises an outflow depth section.  However, Wertz teaches that the first layer 20 can comprise additional phases, in addition to the open and tight phases 24, 24 illustrated in Fig. 2.  Wertz [0070].  Therefore, it would have been obvious for Wertz’s first layer 20 to comprise an additional phase downstream of tight phase 22 because the reference envisions including additional phases with the first layer 20.  This additional phase would correspond to the “outflow depth section.”
Claim 7 requires for the filter medium of claim 1, the second filter layer is arranged at an outflow surface of the filter medium.
Wertz teaches this feature because the nanofiber layer 30 is provided on the downstream surface of the filter media.  Wertz Fig. 2, [0020].
Claim 9 requires for the filter medium of claim 1, the second filter layer has a third packing density of fibers.  The standardized second packing density of fibers of the second filter layer section is greater than the third packing density of fibers of the second filter layer.
Wertz does not explicitly disclose this feature.  However, the permeability of the second layer 30 is greater than the permeability of the tight phase 22 because the air See e.g., Zeiler [0079], [0104].  Therefore, because the second layer 30 is more permeable than the tight phase 22, it would have been obvious for the second layer 30 to have a lower packing density than the tight phase 22.  
Claim 17 requires for the filter medium of claim 1, the first filter layer is embodied primarily of synthetic fibers and the ratio is between 0.1 to 0.2.
As noted above, the first and third pluralities of fibers in the first layer 20 can comprise exclusively synthetic fibers.  Wertz [0033], [0046].  Therefore it would have been obvious for the first layer 20 to comprise primarily synthetic fibers because the weight ratio of the first to second pluralities of fibers is 50:50 to 97:3, while the weight ratio of the third to fourth pluralities is from 3:97 to 70:30.  Id. at [0038], [0049].  
Additionally, it would have been obvious to use routine experimentation to optimize the packing density ratio between the open phase 24 and the tight phase 22 for the reasons stated in the rejection of claim 1 above.  Furthermore, there is no evidence that the claimed ratio is critical to the invention, for the reasons stated in the rejection of claim 1 above.  Therefore, any difference between the claimed invention and the prior art on this point is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III)(A).
Claim 20 requires for the filter medium of claim 1, the first layer is composed mostly of cellulose fibers.  Claim 23 requires for the filter medium of claim 1, the cellulose fibers of the first layer are at least 50% by weight of the fibers of the first layer.  
As noted above, the second and fourth pluralities of fibers in the first layer 20 can comprise hardwood, which is made of cellulose.  Wertz [0034], [0047].  Therefore, it would have been obvious for the first layer 20 to be composed mostly of cellulose fibers because the weight ratio of the first to second pluralities of fibers is 50:50 to 97:3, while the weight ratio of the third to fourth pluralities is from 3:97 to 70:30.  Id. at [0038], [0049].  
Additionally, it would have been obvious to use routine experimentation to optimize the packing density ratio between the open phase 24 and the tight phase 22 for the reasons stated in the rejection of claim 1 above.  Furthermore, there is no evidence that the claimed ratio is critical to the invention, for the reasons stated in the rejection of claim 1 above.  Therefore, any difference between the claimed invention and the prior art on this point is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III)(A).
Claim 24 is directed to a filter element.  The filter element comprises a filter medium according to claim 1.  The filter medium is a folded filter medium.  The second filter layer is arranged on an outflow side of the filter element.
Wertz’s filter media 10 can be used in a filter element (the filter assembly comprising Wertz’s filter media 10).  Wertz [0148].  The filter media 10 can be folded because it can be pleated or corrugated.  Wertz [0142].  The second layer 30 is arranged on an outflow side of the filter assembly because the nanofiber layer 30 is provided on the downstream surface of the filter media.  Wertz Fig. 2, [0020].
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection of claim 1.  The Applicant’s arguments are convincing that a person of ordinary skill in the art would understand that “PA fibers” are nylon.  Applicant Rem. dated Feb. 12, 2021 at 7.
Prior Art Rejections
The Examiner maintains that the pending claims are unpatentable over the prior art cited above.  
The arguments with respect to the ratio of packing density between Wertz’s open and tight phases 24, 22, however, are moot because the Examiner relies on a different rationale for this feature than the previous rejection.  Applicant Rem. dated Nov. 11, 2020 at 7–11.
The Applicant further argues that claim 1 is patentable over the prior art because Wertz’s nanofibers range from 100 to 1500 nm, whereas the claimed range is from 50 to 80 nm.  Applicant Rem. dated Nov. 11, 2020 at 11.  As noted above, the upper limit of the claimed range (80 nm) is close enough to the lower limit of Wertz’s range (100 nm) to establish a prima facie case of obviousness.  MPEP 2144.05(I).  The Applicant has provided no evidence that fibers with the claimed range would operate substantially differently from the prior art range.  Therefore, the Applicant has failed to rebut this prima facie case of obviousness.
 Additionally, there is no evidence that the claimed diameter range is critical to the claimed invention because there is no explanation for why the particular range is important.  Therefore, any difference between the prior art and the claimed invention on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Zeiler [0079], [0104] (density and permeability are inversely correlated).